Citation Nr: 1620275	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  08-06 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel

INTRODUCTION

The appellant had active duty for training in the United States Marine Corps Reserves from November 3, 1981 to March 19, 1982, with additional periods of active duty for training and inactive duty training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.  The case was remanded for further development for the issue of service connection for an acquired psychiatric condition in September 2009, January 2014, and September 2015.

The appellant testified at a travel board hearing in March 2009 before the undersigned.  A copy of the transcript has been associated with the appellant's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran did not engage in combat with the enemy, and there is no credible supporting evidence to corroborate her report of an in-service stressor upon which a diagnosis of posttraumatic stress disorder was based.
 
2. The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include posttraumatic stress disorder, which is related to active military service or events therein; there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include posttraumatic stress disorder, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In response to a September 2009 Board remand, the RO sent a corrective VCAA notice to the appellant, and obtained records from the Social Security Administration regarding her claim for disability benefits.  In response to a Board remand in January 2014, the RO sent the appellant a notification letter that contained the required information pertaining to a claim for PTSD based on personal assault, and provided the appellant with a VA examination.  That examination was deemed inadequate by the Board in September 2015, because it was performed by a clinical psychologist, and not the board-certified psychiatrist mandated in the remand.  In response to the September 2015 remand, the VA facility in question indicated that they had no board-certified psychiatrists that had training to complete VA examinations.  Given that information the Board finds that the decision to have the examination completed by a clinical psychologist and then the report reviewed by a board-certified psychiatrist substantially complies with the terms of the prior remand.   Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).

Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).  

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of active duty for training, there must be evidence that the individual concerned became disabled during the period of active duty for training as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419   (1998).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303, 3.309; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125  (2012).  A diagnosis of posttraumatic stress disorder  requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen, 10 Vet. App. 128  . The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.   Id. 

 The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of posttraumatic stress disorder will vary depending upon whether the veteran engaged in "combat with the enemy" as established by official records.  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98   (1993). 

 For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection."  Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. 163.  Therefore, the  lay testimony is insufficient, standing alone, to establish service connection. Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395  ).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant has a current acquired psychiatric condition.  Throughout the medical records in the claims file, the appellant is documented as having been diagnosed variably with depression not otherwise specified; a major depressive disorder; posttraumatic stress disorder, and a schizoaffective disorder.  The appellant is compensated by the Social Security Administration in part for a diagnosis of posttraumatic stress disorder.  

At a VA examination in July 2013, the examiner concluded that the appellant had a schizoaffective disorder, and that the appellant's disability picture did not meet the definition of posttraumatic stress disorder under the diagnostic criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  

A VA examination in November 2015 concurred with the conclusion, noting that the appellant's condition does not meet the criteria for a diagnosis of posttraumatic stress disorder under either the DSM-IV or the DSM-5.  The examiner concluded that the appellant had a stressor event and upsetting memories of her experience, but failed to meet the other required criteria for a diagnosis.  The Veteran also showed signs of chronic hallucinations and depression, which of themselves are not symptoms of posttraumatic stress disorder, and a diagnosis of that disorder would not adequately encapsulate her current condition.  The examiner also opined that the Social Security evaluation and diagnoses of posttraumatic stress disorder in the record fail to account for all of the appellant's symptoms, particularly the hallucinations, and were not based on a complete review of the appellant's historical military and treatment records.  Hence, the examiner opined that the most accurate diagnosis that accounts for all of the appellant's current symptoms was a schizoaffective disorder.  The Board places significant weight on the conclusions of the VA examiners, because they were made with access to the entire record, and provide a thorough, complete, and medically supported basis for the diagnosis.  Therefore, the Board finds that the appellant has a current acquired psychiatric condition of schizoaffective disorder.

The appellant contends in her lay statements and hearing testimony that her acquired psychiatric condition stems from being raped twice, once by recruiting officers and once during service.  With respect to both claimed stressors the Board first observes that lay testimony alone cannot establish the occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 Vet.App. 163, 166 (1996).

Second, with respect to the alleged rape by recruiting officers, the appellant alleged that this event occurred in about September 1981, after she enlisted.  Significantly, at no time prior to November 1981 was the appellant on active duty, on active duty for training, or on inactive duty training.  Hence, even assuming arguendo that the claimed stressor is true, as a matter of law, service connection may not be granted for a disease or injury incurred before service.    

Thirdly, while friends T.O. and P.S. submitted identically worded lay statements supporting the assertion that the appellant was raped while in the Marines, neither statement provided any details that would help to corroborate the claimant's assertions.  They do not discuss when the appellant told them of the alleged events, or what details the appellant allegedly told them.  Indeed, the statements say essentially nothing more than the appellant told them "about the raping incidents in the Marines."  When this evidence is compared with the fact that Naval Criminal Investigative Service records, her military personnel records, and her military medical records offer nothing to help verify the claimed stressors, the Board finds that the preponderance of the most credible and probative evidence is against finding a verified inservice stressor.  Even if the stressor could be verified, the preponderance of the medical evidence shows that the appellant's disability picture does not support a diagnosis of PTSD.  

The appellant's medical assessments do show evidence that she suffered trauma as a child.  The record shows that he father killed her mother and then himself, and sexual assault by a family member.  She was verbally and physically abused by her ex-husband.  The record also notes two suicide attempts, one at age fourteen and one in 1988.

The preponderance of the evidence shows that it is less likely than not that the appellant's current symptoms are caused by, related to, or aggravated by any incident of service.  The July 2013 VA examination notes that the appellant was not diagnosed with a schizoaffective disorder until 2006, which was the first documentation of her current disability.  The available records show that the appellant first sought mental health treatment in 2004, significantly long after she left service.  The July 2013 examination also indicates that symptoms of anxiety and depression were related to the schizoaffective disorder which was diagnosed after service.  

A November 2015 examination notes that a schizoaffective disorder was not diagnosed in service or within one year of discharge, and that the appellant did not have any psychiatric treatment during service or until approximately 20 years after discharge.  Finally, the November 2015 examination concluded that the appellant had trauma prior to service, but that her symptoms were not caused by or aggravated by her military service.

The appellant contends that the traumatic events she suffered in service caused or aggravated her psychiatric condition.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433-5 (2011).  In this case, the appellant is competent to testify to the trauma she suffered, and to her current symptoms.  The appellant, however, lacks the requisite medical knowledge and training to conclude that her current symptoms were caused by, related to, or aggravated by her trauma in service.

The appellant currently suffers from an acquired psychiatric disorder, however, as the evidence discussed above preponderates against her claim, the benefit sought on appeal must be denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


